Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-23 are currently pending in this application and are considered in this Office action. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Figs. 9 A-B show the aligning legs contacting the inner side faces of the rail frames 215, and the drawings do not show the aligning legs contacting the inner side faces of the lower side panels 214. Therefore, the limitations “the aligning legs are configured to, based on the upper treating apparatus being seated on a top of the lower treating apparatus, contact the inner side faces of the lower side panels” (claim 4), “a support face that contacts and is pressed by each of opposing inner side faces of the lower side panels” (claim 16), “the support face to contact an inner side face of the lower side panel” (claim 18) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities: “lower side panels” (line 3) should be changed to “the lower side panels”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-5, 9-23 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 3, 5, 21 recite “opposite sides of the system”. As the system is recited as comprising the upper and lower treating apparatuses, it is not clear which opposite sides are recited in the claims. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of examination, it is interpreted as any opposite sides. Appropriate correction and/or clarification is required. This rejection affects claims dependent on claim 3.
Claim 4 recites “the aligning legs are configured to… contact the inner side faces of the lower side panels”. However, the originally filed Detailed Description and Drawings (Figs. 9A-B) teach that the aligning legs 300 contact the inner side faces of the rail frames 215. Thus, it is not clear whether the aligning legs are configured to directly contact the inner side faces of the lower side panels 214 defining opposite side faces of the lower cabinet, or whether the rail frames 215 are considered to be parts of the lower side panels. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of examination, it is interpreted as the aligning legs are configured to contact the inner side faces of any elements attached to and/or comprising the lower side panel arrangements. Appropriate correction and/or clarification is required. 
Claim 9 recites “aligning legs coupled to opposite sides of the upper base panel in a first direction extending between the opposite sides of the upper base panel, the aligning legs being configured to, based on the upper treating apparatus being mounted on the lower treating apparatus, be pressed by the lower cabinet in the first direction”. It is not clear whether the recited first direction is a horizontal lateral (side-to-side) direction or a vertical direction. For the purpose of examination, it is interpreted as it can be either direction. Further, it is not clear what being coupled in a particular direction is. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. Appropriate correction and/or clarification is required. This rejection affects claims dependent on claim 9.
Claim 16 recites “a support face that contacts and is pressed by each of opposing inner side faces of the lower side panels”, claim 18 recites “the inclined face is configured to…guide the support face to contact an inner side face of the lower side panel”. However, the originally filed Detailed Description and Drawings (Figs. 9A-B) teach that the support face 332 contacts the inner side face of the rail frame 215. Thus, it is not clear whether the support face is required to directly contact the inner side face of the lower side panel 214, or whether the rail frame 215 is considered to be a part of the lower side panel. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of examination, it is interpreted as the support face is to contact the inner side face of any element attached to and/or comprising the lower side panel arrangement. Appropriate correction and/or clarification is required. This rejection affects claims dependent on claim 16.
Claim 17 recites “the at least one leg has an inclined face extending downward from the support face, wherein the inclined face is inclined toward an inner side of the upper base panel”. It is not clear what is considered to be inclined toward an inner side of the upper base panel, i.e. upward. For the purpose of examination, it is interpreted as it can be any inclination. Appropriate correction and/or clarification is required. This rejection affects claims dependent on claim 17.
Claim 21 recites “a first direction extending between opposing sides of the system”. It is not clear whether this limitation refers to the same direction as “a first direction extending between the opposite sides of the upper base panel”, recited in claim 9. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of examination, it is interpreted as the same direction. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2007/0119216 A1), hereinafter Jeong.
Regarding claim 9, Jeong discloses a stack-type laundry treating system (Figs. 1, 8) comprising an upper treating apparatus (drying machine 40, e.g. para 53) including an upper cabinet (42) including at least one upper side panel and an upper base panel (e.g. Fig. 9), a drying drum (44) disposed in the upper cabinet and configured to rotate (para 53), the drying drum configured to receive one or more objects to be dried (para 53), an upper driver (motor) configured to rotate the drying drum (para 53), and an air flow passage configured to supply air to and discharge air from the drying drum (via ventilator, para 53); a lower treating apparatus (washing machine 20, e.g. para 49) including a lower cabinet (22) including at least one lower side panel (Fig. 8), a tub disposed in the lower cabinet and configured to receive washing water (para 49), a washing drum (24) disposed inside the tub and configured to receive one or more objects to be washed (para 49), and a lower driver (motor) configured to rotate the washing drum (para 49); and aligning legs (50, e.g. Figs. 1-2, 7, 9). In the arrangement of Jeong, the aligning legs (50) are coupled to opposite sides of the upper base panel (e.g. Fig. 6) in a first direction (vertically, e.g. Fig. 9) extending, i.e. arranged, between the opposite sides of the upper base panel (Fig. 6), and are configured to, based on the upper treating apparatus being mounted on the lower treating apparatus, be pressed by the lower cabinet in the first, i.e. vertical, direction (e.g. Fig. 9). In the stack-type laundry treating system of Jeong, a top of the lower cabinet is positioned directly below the upper base panel of the upper treating apparatus (e.g. Figs. 8-9), and thus, is interpreted as being covered by the upper base panel, in the broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10, 12-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2007/0119216 A1), hereinafter Jeong in view of Heo (US 2011/0241501 A1, cited in IDS), hereinafter Heo.
Regarding claim 1, Jeong is relied on as discussed above. In the arrangement of Jeong, the aligning legs (50) are configured to support the upper cabinet with respect to the lower cabinet (e.g. Figs. 1-2, 7, 9). The aligning legs appear to be inserted into the upper base panel in a direction that supports the upper treating apparatus (vertically, e.g. Fig. 9) and to slide toward an inner side of the upper base panel (upward, via threaded portion, e.g. Fig. 9). Further, such coupling arrangement of the aligning legs is taught by Heo.
Heo teaches a stack-type laundry treating system (e.g. Fig. 2) comprising an upper treating apparatus (100) including an upper cabinet (110) including at least one upper side panel and an upper base panel; a lower treating apparatus (200) including a lower cabinet including at least one lower side panel, a top of the lower cabinet being covered by the upper base panel (Fig. 2); and aligning legs (140) configured to be inserted into the upper base panel in a direction that supports the upper treating apparatus (vertically), to slide toward an inner side of the upper base panel (e.g. Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to utilize the coupling arrangement of the aligning legs to the upper base panel taught by Heo in the system of Jeong in order to connect the aligning legs with the upper base panel. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to attach the aligning legs to the upper treating apparatus, and have a reasonable expectation of success because such coupling arrangement is known in the art.
Regarding claim 2, in the arrangement of Jeong, the aligning legs (50) are configured to be guided to the lower cabinet and to guide the upper cabinet to move forward or backward with respect to the lower cabinet (via fixing parts 70, 80, e.g. Fig. 5, paras 79, 80). 
Regarding claim 3, the opposite side walls of the lower cabinet disclosed by Jeong (e.g. Fig. 3) are interpreted as lower side panels defining opposite side faces of the lower cabinet (e.g. Fig. 3). In the arrangement of Jeong, the aligning legs (50) are aligned in a direction extending, i.e. arranged, between opposite sides of the lower cabinet (vertical direction); and are configured to be guided to the lower cabinet (via aligning means 75-77, 85-87, e.g. Fig. 5), including the lower side panels and their opposing inner side faces. As an alternative interpretation of the first direction as a lateral direction, the aligning legs are aligned in a lateral direction (e.g. Fig. 6).
Regarding claim 4, in the arrangement of Jeong, the aligning legs (50) are configured to contact the inner faces of the projections (75-76, 85-86, Figs. 5-6) and to restrict movement of the aligning legs in the first direction (vertical) with respect to the upper base panel, when the upper treating apparatus is seated on a top of the lower treating apparatus. The projections (75-76, 85-86) are arranged on the fixing parts (70, 80) fixed to the lower side panels (22), and thus, the disclosed arrangement is interpreted as the aligning legs being configured to contact the inner faces of the lower side panels, in the broadest reasonable interpretation.
Regarding claim 5, in the arrangement of Jeong, the aligning legs (50) are configured to support the upper treating apparatus and to restrict movement of the upper treating apparatus in all directions (vertical downward direction, also lateral directions via aligning means 75-77, 85-87, e.g. Figs. 3-4, paras 79-80), as the upper treating apparatus moves forward or backward when the upper treating apparatus is seated on the top of the lower treating apparatus, including a first direction (any direction) extending between opposite sides of the system.
Regarding claim 6, in the arrangement of Jeong, the aligning legs (50) are coupled to the upper base panel (Fig. 7), are mounted to the lower treating apparatus (via 70, 80), and are configured to support the upper treating apparatus with respect to the lower treating apparatus (Fig. 7). Further, in the arrangement of Heo, the aligning legs (140) are coupled to the upper base panel (via 150, Fig. 3) and are mounted to the lower treating apparatus (via 214), and configured to support the upper treating apparatus with respect to the lower treating apparatus (Fig. 5).
Regarding claim 7, Jeong discloses that opposite side faces of the upper cabinet are defined by the upper side panels (42) fixedly connected to the upper base panel (e.g. Fig. 7), and the opposite side faces of the lower cabinet are defined by lower side panels (22) fixedly connected to the left and right fixed parts (70 and 80, e.g. Fig. 5). In the arrangement of Jeong, the aligning legs (50) are configured to support the upper side panels (via upper base panel) and the lower side panels (via fixing parts) and space the upper side panels from the lower side panels (e.g. Figs. 5, 7).
Regarding claim 8, in the arrangement of Jeong, the aligning legs (50) are configured, i.e. capable, to support the upper base panel and the lower cabinet and to space the upper base panel from the lower cabinet (e.g. Figs. 5, 7).
Regarding claim 10, Jeong discloses that each of the aligning legs includes a body that supports a bottom of the upper base panel (portion of threaded part, shown between 40 and 50 when installed, Fig. 9); and a lower end supporting portion (50) protruding from a bottom of the body, aligned by the lower cabinet (e.g. via 75-77, 85-87, e.g. Fig. 5, paras 64, 79). In the arrangement of Jeong, a portion of threaded part of the aligning leg appears to be inserted into upper base panel of the upper cabinet (40) when installed (not shown in Fig. 9). Further, such coupling arrangement of the aligning legs into upper base panel is taught by Heo, as discussed above.
Regarding claim 12, Heo teaches a mounting protrusion (top portion of the threaded part of 140) protruding upward from the body (140b), that the upper base panel (112) defines a receiving hole into which the mounting protrusion is fixedly received (e.g. Fig. 3).
Regarding claim 13, Heo teaches that the mounting protrusion of the body has an inclined face that is inclined downward toward the upper base panel (bevel peripheral edge of the top portion of 140, Fig. 6). 
Regarding claim 15, Jeong discloses that the lower end supporting portion has at least one leg (50) protruding from a bottom of the body and capable to slide and contact the lower cabinet (e.g. Fig. 7). 
Regarding claim 16, Jeong discloses that the lower side panels (22) define opposite side faces of the lower cabinet (e.g. Fig. 3). In the arrangement of Jeong, the leg (50) has a support face (side surface) that contacts and is pressed by each of opposing portions of the projections of the fixing parts (70, 80, Figs. 5-6) connected to the lower side panels (22), and thus, the disclosed arrangement is interpreted as the support face of the at least on leg being configured to contact and being pressed by each of the opposing inner faces of the lower side panels, in the broadest reasonable interpretation. 
Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2007/0119216 A1), hereinafter Jeong in view of Heo (US 2011/0241501 A1, cited in IDS), hereinafter Heo in further view of Choi et al. (KR 2010-00095821 A, Machine English translation is attached to this Office action), hereinafter Choi.
The reliance of Jeong and Heo is set forth supra.
Regarding claim 11, Heo teaches that the upper base panel defines a through-hole into which the upper end supporting portion (140b) is inserted, that the portion of the upper base panel (112) defines an inner face of the through-hole (e.g. Fig. 3), and that a portion of the upper base panel is inserted into the space formed by the side surface of the upper end supporting portion 9140b) and a lower surface of the nut (150, Fig. 6). Heo does not teach that the portion of the upper base panel is inserted into a groove defined by the upper end supporting portion.
Choi teaches a stack-type laundry treating system (1, Fig. 1) comprising an upper treating apparatus (10) including an upper cabinet including and an upper base panel (base 110); a lower treating apparatus (20) including a lower cabinet; aligning legs (120) configured to be inserted into the upper base panel in a direction that supports the upper treating apparatus (Fig. 4), to slide toward an inner side of the upper base panel, and to support the upper cabinet with respect to the lower cabinet, that the aligning leg (120, Fig. 3) comprises a body (121) that supports a bottom of the upper base panel (Fig. 4); an upper end supporting portion (125) protruding from a top of the body; and a lower end supporting portion (123) protruding from a bottom of the body and aligned by the lower cabinet (via 130, e.g. Fig. 6), that the upper base panel defines a through-hole into which the upper end supporting portion is inserted (e.g. Fig. 4), and a panel support groove defined by the upper end supporting portion (between 121 and 125) into which a portion of the upper base panel is inserted defined by upper end supporting portion (e.g. Fig. 4). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the aligning leg arrangement taught by Choi for the aligning leg arrangement disclosed by Jeong and Heo for the predictable result of coupling the upper cabinet and the lower cabinet, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. 
Regarding claim 14, Jeong does not teach that the body defines a slit around the mounting protrusion, configured to elastically support an end of the mounting protrusion. Choi teaches that the body (121) comprises a mounting protrusion (127, 128) that defines a slit (126) around the mounting protrusion configured to elastically support an end of the mounting protrusion (p. 5 lines 194-205). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the aligning leg arrangement taught by Choi for the aligning leg arrangement taught by Jeong for the predictable result of coupling the upper cabinet and the lower cabinet, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2007/0119216 A1), hereinafter Jeong in view of Heo (US 2011/0241501 A1, cited in IDS), hereinafter Heo in further view Phillips et al. (US 2011/0050064 A1), hereinafter Phillips.
The reliance of Jeong and Heo is set forth supra.
Regarding claim 17, Jeong does not disclose that the at least one leg (50) has an inclined face extending downward from the support face, that the inclined face is inclined toward an inner side of the upper base panel. 
Phillips teaches a mounting means for a laundry treatment apparatus comprising aligning leg (10) comprising an inclined face (33) extending downward from the support face (32, Fig. 2, para 19). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the leg disclosed by Jeong with the inclined face of Phillips in order to form the leg. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to alter engagement of the leg and the side panel and have a reasonable expectation of success because such leg shape is known in the art. In the laundry treating system of Jeong and Heo modified with the inclined face of Phillips, the inclined face is inclined toward an inner side of the upper base panel, as claimed.
Regarding claim 18, in the arrangement of Jeong modified with Heo and Phillips, the inclined face is capable to guide the support face to contact an inner side face of the lower side panel, when the upper treating apparatus being seated on the lower treating apparatus.
Regarding claim 19, Jeong discloses a rail frame (e.g. 80) disposed at a top of the lower side panel (Fig. 5). In the arrangement of Jeong modified with Heo and Phillips, the inclined face of the leg is capable to contact the rail frame and slide along the rail frame, as claimed.
Claim(s) 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2007/0119216 A1), hereinafter Jeong in view of Heo (US 2011/0241501 A1, cited in IDS), hereinafter Heo in further view Phillips et al. (US 2011/0050064 A1), hereinafter Phillips in further view Kim et al. (US 2006/010934 A1, cited in IDS), hereinafter Kim.
The reliance of Jeong, Heo, and Phillips is set forth supra.
Regarding claim 20, Jeong discloses that the rail frame (80) has a horizontal frame (81) that contacts a top face of the lower side panel (Fig. 5), and a vertical frame (82) that contacts an outer side face of the lower side panel, and that an edge between the horizontal frame and the vertical frame has a curved face along which the inclined face of 50 slides (downwardly curved, para 61). Jeong does not disclose that the vertical frame contacts an inner side face of the lower side panel.
Kim teaches a stack-type laundry treating system comprising a guide rail (10) comprising a horizontal frame and vertical frames, including the vertical frame that contacts an inner side face of the lower side panel (Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the rail frame disclosed by Jeong with the vertical frame contacting an inner side face of the lower side panel taught by Kim in order to position the rail frame on the lower cabinet with the upper base panel. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to achieve stably positioning of the rail frame on the lower cabinet and have a reasonable expectation of success because such configuration of the rail frame is known in the art.
Regarding claim 21, in the arrangement of Jeong, the curved faces of the fixing parts (70, 80) position the fixing parts relative to the opposing sides of the system, and thus, they are configured to align the fixing parts in a first direction extending between opposing sides of the system, and the fixing parts (70, 80) are configured to, based on the upper treating apparatus being seated on the lower treating apparatus, align each of the aligning legs in the first direction extending between opposing sides of the system (via 75-76, 85-86). Thus, the curved faces are configured to align each of the aligning legs in the first direction extending between opposing sides of the system, as claimed.
Regarding claim 22, in the arrangement of Jeong, the horizontal frame (81) of the rail frame (80) is configured to support a bottom face of the body (via 50) and it is capable to allow the upper treating apparatus to move forward or backward with respect to the lower treating apparatus (when panel 90 is not installed, Fig. 5).
Regarding claim 23, in the arrangement of Jeong, the horizontal frame (81) includes a stopper (87) that extends from a rear end of the horizontal frame (e.g. Fig. 5). The disclosed stopper is capable to restrict a rearward moving distance of the lower end supporting portion (e.g. paras 59, 65).
Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Fumagalli (EP 1369523 A1) teaches a stack-type laundry treating system (Fig. 1) comprising an upper treating apparatus (dryer 7) including a drying drum (8), an upper driver (15) configured to rotate the drying drum and an air flow passage (18, 20) configured to supply air to and discharge air from the drying drum (para 21); a lower treating apparatus (1) including a tub (3), a washing drum (4), and a lower driver (14) configured to rotate the washing drum.
Schwartz (DE 3827789 A1) teaches a stacking arrangement for two laundry treating apparatuses (Fig. 1) comprising aligning legs (25, Fig. 10) and rail frames (21).
Heo (US 2018/0195224 A1) teaches a stacking arrangement for the first and second laundry treating apparatuses (Fig. 1) comprising aligning legs (5, Fig. 2) and rail frames (81, Fig. 3).
Costantin (EP 2703536 A1) teaches a stacking arrangement for two laundry treating apparatuses (Fig. 1) comprising aligning legs (7, Fig. 5) and rail frame (4).
Winia (KR 2010020628) teaches a stacking arrangement for two laundry treating apparatuses (Fig. 1) comprising aligning legs (22) and a rail frame (30).
Hwang (US 2005/0139738 A1) teaches a stacking arrangement for the two laundry treating apparatuses (Fig. 2) comprising aligning legs (85) and a rail frame (100).
Park (US 2009/0212673 A1) teaches a stacking arrangement for the first and second laundry treating apparatuses (Fig. 4) comprising aligning legs (112) and rail frame (140).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711